                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION
                                                                                                FILED
                                                                                         Scott L. Poff, Clerk
                                                                                      United States District Court

                                                                                 By casbell at 12:56 pm, Mar 24, 2020
    SHAMPOIRE ORANGE,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-5

         v.

    SHAUN BARRICK; NATALIE HARRIS;
    MARK FOREMAN; KENNY THOMPSON;
    and ERIC THOMAS,

                 Defendants.


                                             ORDER

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 21. 1 This Court

has conducted its frivolity screening pursuant to 28 U.S.C. § 1915A and has concluded the

following portions of Plaintiff’s Complaint survive frivolity review and may proceed: Plaintiff’s

Eighth Amendment claims of excessive force and cruel and unusual punishment against

Defendants Barrick, Harris, Foreman, Thompson, and Thomas arising from the December 10,

2018 tasing incident. Therefore, a copy of Plaintiff’s Second Amended Complaint with

attachments, docs. 21, 21-1, 21-2, 21-3, a copy of this Order, and a copy of the undersigned’s

Report recommending dismissal of some of Plaintiff’s claims (which is being issued



1
        Plaintiff initially filed a Complaint on January 24, 2019. Doc. 1. On December 16, 2019, after
being granted leave to amend by this Court, doc. 18, Plaintiff filed his Second Amended Complaint, doc.
21. “As a general rule, an amended complaint supersedes and replaces the original complaint unless the
amendment specifically refers to or adopts the earlier pleading.” Varnes v. Local 91, Glass Bottle
Blowers Ass’n of U.S. & Can., 674 F.2d 1365, 1370 n.6 (11th Cir. 1982). Accordingly, this Court, in
conducting its review under § 1915A, will only consider the allegations of Plaintiff’s Second Amended
Complaint. See Schreane v. Middlebrooks, 522 F. App’x 845, 847 (11th Cir. 2013) (“The district court
did not err in considering [pro se prisoner’s] Amended Complaint to supersede his Initial Complaint.”).
contemporaneously with this Order) shall be served upon Defendants Shaun Barrick, Natalie

Harris, Mark Foreman, Kenny Thompson, and Eric Thomas by the United States Marshal

without prepayment of cost. The Court DIRECTS the Clerk of Court to serve Plaintiff with a

copy of this Order and the undersigned’s Report.

       Additionally, Plaintiff has filed a “Request to Defendant Kenny Thompson for

Production of Documents.” Doc. 17. Plaintiff’s request is premature because it was filed prior

to the Court conducting its requisite frivolity review. Moreover, document requests under

Federal Rule of Civil Procedure 34 should be directed to and served on a party and need not be

filed on the docket. If Plaintiff seeks to serve discovery requests on any Defendant, Plaintiff

must do so in accordance with the Federal Rules of Civil Procedure. To the extent Plaintiff’s

previously-filed “Request to Defendant Kenny Thompson for Production of Documents” seeks

any action by the Court, the Court DENIES Plaintiff’s request.

       The Court also provides the additioanlly following instructions to the parties that apply to

the remainder of this action.

                                INSTRUCTIONS TO DEFENDANTS

       Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to defendants by first-class mail and request that defendants

waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.5. Individual and corporate

defendants have a duty to avoid unnecessary costs of serving the summons, and any such

defendant who fails to comply with the request for waiver must bear the costs of personal service

unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d).




                                                 2
Generally, a defendant who timely returns the waiver is not required to answer the complaint

until 60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

          IT IS FURTHER ORDERED that Defendants are hereby granted leave of court to take

the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendants are

further advised that the Court’s standard 140-day discovery period will commence upon the

filing of the last answer. Local R. 26.1. Defendants shall ensure that all discovery, including

Plaintiff’s deposition and any other depositions in the case, is completed within that discovery

period.

          In the event Defendants take the deposition of any other person, Defendants are ordered

to comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will not

likely attend such a deposition, Defendants shall notify Plaintiff of the deposition and advise him

that he may serve on Defendants, in a sealed envelope, within 10 days of the notice of

deposition, written questions Plaintiff wishes to propound to the witness, if any. Defendants

shall present such questions to the witness in order and word-for-word during the deposition.

Fed. R. Civ. P. 30(c).

                                INSTRUCTIONS TO PLAINTIFF

          IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if

appearance has been entered by counsel, upon their attorney, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendants or their counsel. Fed. R. Civ. P. 5. “Every

pleading shall contain a caption setting forth the name of the court, the title of the action, [and]

the file number.” Fed. R. Civ. P. 10(a).




                                                  3
        Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this

case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendants, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 to Fed. R. Civ. P. 37. The discovery period in this case will

expire 140 days after the filing of the last answer. Local R. 26.1. Plaintiff does not need the

permission of the Court to begin discovery, and Plaintiff should begin discovery promptly and

complete it within this time period. Id. Discovery materials should not be filed routinely with

the Clerk of Court; exceptions include: when the Court directs filing; when a party needs such

materials in connection with a motion or response, and then only to the extent necessary; and

when needed for use at trial. Local R. 26.4.

        Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes

of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, under Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.5.




                                                  4
       Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly

from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate in any discovery which Defendants may initiate. Upon

no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and permit

his deposition to be taken and shall answer, under oath or solemn affirmation, any question

which seeks information relevant to the subject matter of the pending action.

       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

           ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendants may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party

opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.



                                                  5
Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that he does

not oppose the Defendants’ motion. Plaintiff’s case may be dismissed for lack of prosecution if

Plaintiff fails to respond to a motion to dismiss.

       Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendants’ statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendants file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any

material fact in this case. That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should Defendants’ motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest

Defendants’ statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendants’ affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

       SO ORDERED, this 24th day of March, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                     6
